Citation Nr: 1015329	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  04-14 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to May 1976.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran testified before the undersigned 
via video conference hearing in January 2007.  A transcript 
of the hearing is of record.  This case was previously before 
the Board in March 2007 and remanded for additional 
development and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the claim of service connection for service connection 
for residuals of a back injury, the Board finds that a remand 
is required for the issuance of a supplemental statement of 
the case (SSOC) because the Veteran provided VA with 
additional pertinent evidence as to this claim, without 
waiver of agency of original jurisdiction review, since the 
April 2009 SSOC.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2009).

As to the claim of service connection for a psychiatric 
disorder, the Board notes that Veteran's service treatment 
records include a March 1976 physical profile, noted that he 
had emotional and attitudinal problems which could compromise 
his judgment and reliability in service, and his April 1976 
separation examination noted a history of depression.  
Moreover, the post-service treatment records show the 
Veteran's complaints and treatment for depression starting in 
1992.  Accordingly, the March 2007 Remand instructed the 
RO/AMC to schedule the Veteran for a VA examination to 
determine the likelihood that any currently diagnosed 
psychiatric disorder was caused or aggravated by the 
Veteran's military service.  

Unfortunately, while the Veteran was provided a VA 
examination in August 2008, the VA examination report is 
inadequate for adjudication purposes.  Specifically, although 
the proffered medical opinion provided an Axis I diagnosis of 
dysthymic disorder, early onset and rule out PTSD from 
childhood trauma, the examiner failed to provide specific 
discussion of whether the dysthymic disorder was medically 
incurred in, aggravated by, or otherwise related to the 
Veteran's military service.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  In addition, while the VA examination 
report says the examiner reviewed the record on appeal that 
statement flies in the face of the fact that the examiner 
misreported that the Veteran's first post-service psychiatric 
problems did not appear until 2004 when they clearly showed a 
problem with depression starting in 1992.  Id; Also see Green 
v. Derwinski, 1 Vet. App. 121 (1991) (holding that governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment).

Given the failure of the VA examiner to address the questions 
posed by the Board or to fully consider the evidence as 
documented in the claims files, the Board finds that a remand 
to obtain an addendum to the last VA examination is required.  
See 38 U.S.C.A. § 5103A(b) (West 2002); Barr, supra; Stegall 
v. West, 11 Vet. App. 268 (1998) (holding that where the 
remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance).  

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should contact the Veteran 
and ask him to provide VA with the 
location of any medical records, not 
already in the claims file, pertaining to 
treatment of his back and psychiatric 
disorders along with authorization to 
enable the VA to obtain these records.  
All pertinent records should be obtained.  
The AMC/RO should document all attempts 
to obtain such records.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, so inform him 
and request that he obtain and submit it.  
If any records are unavailable, do not 
exist, or further attempts to obtain them 
would be futile, this fact should also be 
documented in the claims file.  

2.  After undertaking the above 
development to the extent possible, the 
AMC/RO should obtain an addendum to the 
August 2008 VA examination.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the addendum.  After a review of the 
record on appeal, the examiner must 
provide answers to the following 
questions:

a.  Is it at least as likely as not 
that the dysthymic disorder 
diagnosed by the August 2008 VA 
examiner or any other current 
psychiatric disorder was caused or 
aggravated by the Veteran's military 
service?

b.  Is it at least as likely as not 
that the Veteran's dysthymic 
disorder or any other current 
psychiatric disorder manifested 
itself to a compensable degree 
within the first post-service year?

Note 1:  In providing answers to the 
above questions the examiner should 
discuss all pertinent evidence including 
the Veteran's 1967 in-service profile and 
his 1992 treatment for depression.  

Note 2:  The examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

3.  To help avoid a future remand, the 
AMC/RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, supra.

4.  After undertaking the above 
development, the AMC/RO should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 
5103, 5103A (West 2002); and 38 C.F.R. § 
3.159 (2009).

5.  Thereafter, the AMC/RO must 
readjudicate the Veteran's claims.  The 
AMC/RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any of the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since the April 
2009 SSOC, including the evidence the 
Veteran filed directly with the Board, 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

